DETAILED ACTION

In response to Amendments/Arguments filed 4/11/2022.  Claims 1-13 are pending.  Claim 1 was amended.  Claim 13 was added as new.

Double Patenting
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of copending Application No. 16/621066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of pending claims are directed to an EM wave absorber having the claimed structure and the same materials having the same specific resistance, sheet resistance, permittivity, and thicknesses.  However, the pending claims of the ‘066 do not recite the molded article.  It would have been obvious to one of ordinary skill in the art to attach the EM wave absorber of the ‘066 application to any article, including a molded article, for EM protection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pp. 5-10, filed 4/11/2022, with respect to the 35 USC 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Applicant's arguments filed 4/11/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.  Applicant asserts that the present invention and the co-pending rejection are patentably distinct.  Examiner respectfully disagrees and notes that Applicant has not pointed out specifically how the claims are patentably distinct.  Examiner further notes that the claims recite the elements as claimed with the same materials and overlapping ranges with respect to the percentages, wherein the recitation of “tin oxide” and “titanium oxide” include all forms, including amorphous and crystalline.  As such, the claims of the ‘066 application read on the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (Chem. Mater.), Supriyono et al. (Procedia Environmental Sciences), and Elliot et al. (Journal of the Electrochemical Sciences).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783